DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 DAVID B. COHEN and CAROLYN COHEN a/k/a CAROLYN P. RAFF,
                        Appellants,

                                     v.

  DEUTSCHE BANK TRUST COMPANY AMERICAS, As Trustee For
RESIDENTIAL ACCREDIT LOANS, INC., MORTGAGE ASSET-BACKED
      PASS-THROUGH CERTIFICATES, SERIES 2006-QO10,
                        Appellee.

                               No. 4D18-3736

                          [December 26, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Donald Hafele, Judge; L.T. Case No. 50-2008-CA-035125-
XXXX-MB.

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

   Nancy M. Wallace of Akerman, LLP, Tallahassee; and William P. Heller
of Akerman LLP, Fort Lauderdale, for appellee Deutsche Bank Trust
Company Americas, As Trustee for Residential Accredit Loans, Inc.,
Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QO10.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.